Citation Nr: 0529523	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  05-10 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left leg 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from January 1949 to September 
1952.

The appeal is REMANDED to the regional office (RO) via the 
Appeals Management Center (AMC), in Washington, DC.  
Department of Veterans Affairs (VA) will notify you if 
further action is required on your part.


REMAND

Initially, the Board of Veterans Appeals (Board) recognizes 
that with respect to the claims for service connection for 
hearing loss and tinnitus, the RO already sought and obtained 
relevant opinions regarding the etiology of the veteran's 
hearing loss and tinnitus in September 2004.  However, the 
Board's review of the opinions provided by the September 2004 
examiner in the September 2004 examination report reveals 
them to be confusing in several important respects.  First, 
in the opinion summary from the September 2004 VA 
audiological examination, the Board notes that seemingly 
contradictory opinions are offered by the examiner as to each 
claim.  In addition, the VA examiner's subsequent statements 
that the veteran's hearing loss could not be explained merely 
based on the veteran's previous military service, and that he 
did not clearly see a link between those two and did not 
think that compensation in this case was due, implies that 
the examiner may have believed that it was necessary that the 
veteran demonstrate that his hearing loss and tinnitus were 
clearly related to his military service.  Moreover, as was 
noted by the veteran's representative, it was also not the 
examiner's responsibility to opine whether the veteran was 
due compensation in this case, but rather to simply respond 
to the question as to whether it was at least as likely as 
not that any current hearing loss and tinnitus were related 
to the veteran's period of active service.  In this regard, 
with the exception of the contradictory opinion contained 
within the opinion summary of the September 2004 examination 
report, the examiner also did not otherwise specifically 
address the issue of whether it was at least as likely as not 
that any current tinnitus was related to service.  

Consequently, based on the inconsistencies and deficiencies 
noted above, the Board finds that the veteran should be 
furnished with a new VA audiological examination by a 
different VA audiological examiner to obtain an opinion as to 
whether any current hearing loss and tinnitus are related to 
the veteran's period of active service.

Finally, with respect to the veteran's claim for service 
connection for a left leg disorder, the Board finds that 
while the veteran has offered no medical evidence of a 
current left leg disability, he and his spouse have offered 
testimony with regard to the existence of an altered gait 
since service, and the veteran has related the cause of his 
left leg problem to an incident during service where a fellow 
service member fell on the veteran's left leg during a 
physical training exercise.  Based on such assertions, the 
Board finds that the veteran should also be afforded a VA 
orthopedic examination and opinion as to whether it is at 
least as likely as not that any current left leg disorder is 
related to the veteran's injury during service.  

Accordingly, this case is remanded for the following action:

1.  The veteran should be afforded an 
appropriate VA examination to determine 
the etiology of any current hearing loss 
and tinnitus.  The claims file should be 
made available to the examiner for review 
in connection with the examination.  All 
indicated studies should be performed, 
and all findings reported in detail.  The 
examiner should state whether it is at 
least as likely as not that any current 
hearing loss and tinnitus are related to 
the veteran's active service.

2.  The veteran should also be afforded 
an appropriate VA examination to 
determine the etiology of any current 
left leg disorder.  The claims file 
should be made available to the examiner 
for review in connection with the 
examination.  All indicated studies 
should be performed, and all findings 
reported in detail.  The examiner should 
state whether it is at least as likely as 
not that any current left leg disorder is 
related to the injury in service as 
described by the veteran.

3.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the 
issues of entitlement to service 
connection for hearing loss, tinnitus, 
and a left leg disorder should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans



Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




